Judgment in favor of the plaintiff against the defendant John A. Kiamos unanimously reversed and a new trial ordered as to said defendant, with costs to said defendant to abide the event, unless the plaintiff stipulates to reduce the judgment as entered against said defendant to the sum of $5,235.91; in which event the judgment as so modified is affirmed, without costs. Judgment in favor *852of the defendant Durand Realty Corporation against the plaintiff unanimously affirmed, with costs. No opinion. Settle, order on notice. Present — Martin, P. J., Townley, Glennon, Dore and Callahan, JJ.